United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2931
                        ___________________________

                                  Sharon L. Meeks

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                          Department of Human Services

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                             Submitted: July 19, 2018
                               Filed: July 24, 2018
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BOWMAN, and ERICKSON, Circuit Judges.
                       ____________

PER CURIAM.

     Sharon Meeks appeals from the order of the District Court1 granting summary
judgment to her former employer the Arkansas Department of Human Services in her

      1
       The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas.
Title VII retaliation action. After de novo review, we conclude that the District Court
did not err. See Hutton v. Maynard, 812 F.3d 679, 683–84 (8th Cir. 2016) (setting
forth the evidence necessary to survive a motion for summary judgment on a Title VII
retaliation claim); see also Conolly v. Clark, 457 F.3d 872, 876 (8th Cir. 2006) (“[A]
properly supported motion for summary judgment is not defeated by self-serving
affidavits.”).

      We affirm the judgment of the District Court.
                      ______________________________




                                         -2-